DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 5,969,814) in view of Murphy et al. (US 6,861,230).  This rejection was applied in Paragraphs 11-17 of the Non-Final Rejection mailed 04/06/22. The rejection remains in effect.  Please see Response to Arguments below. 
Claims 39, 40, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 5,969,814) in view of Catanzariti et al. (US 5,989,499). This rejection was applied in Paragraphs 18-23 of the Non-Final Rejection mailed 04/06/22. The rejection remains in effect.  Please see Response to Arguments below. 
Claims 39, 41-43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 5,969,814) in view of Baldszun et al. (US 5,863,791). This rejection was applied in Paragraphs 24-29 of the Non-Final Rejection mailed 04/06/22. The rejection remains in effect.  Please see Response to Arguments below. 
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 5,969,814) in view of Murphy et al. (US 6,861,230), and further in view of Catanzariti et al. (US 5,989,499).  This rejection was applied in Paragraph 30 of the Non-Final Rejection mailed 04/06/22. The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 08/08/22, with respect to the rejection(s) of claims under Double Patenting have been fully considered and are persuasive.  Applicant has submitted a proper Terminal Disclaimer with the response filed 08/08/22.  See also page 5 of Applicant’s Arguments. The Terminal Disclaimer has been approved, therefore the previous Double Patenting rejection has been withdrawn.  

Applicant’s arguments, filed 08/08/22, with respect to the rejection(s) of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended the claims to address the issues set forth in Paragraph 6 of the Non-Final Rejection mailed 04/06/22 and argued that the amendments are sufficient to overcome the previous rejection. See page 5 of Applicant’s Arguments.  The Examiner agrees, therefore the previous rejection under 35 U.S.C. 112(b) has been withdrawn.  

Applicant’s arguments, filed 08/08/22, with respect to the rejection(s) of claims under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 5,969,814) in view of several references including Murphy et al. (US 6,861,230);  Catanzariti et al. (US 5,989,499); and Baldszun et al. (US 5,863,791), have been fully considered but they are not persuasive.  Applicant has directed arguments to the Barber reference. 
Applicant has amended claim 28 to recite “a main body having a plurality of aligned optical chambers” and claim 39 to recite “a main body having a plurality of aligned openings” and first argued that the features of “aligned” chambers/openings are not taught by Barber. See page 6 of Applicant’s Remarks. The Examiner respectfully disagrees and submits the chambers (54) of Barber are “aligned”.  The Examiner notes Applicant appears to be interpreting the term “aligned” to be defined as requiring the chambers/opening to be placed in a linear row or column that excludes the curved arrangement of Barber.  See page 6, lines 13-19 of Remarks.  The Examiner notes that the term “aligned” may be defined as the arranging of elements in a straight line but may also be given a broader interpretation in which aligned is simply defined as “arranged in a specified way” (see definition 2 at dictionary.com)  or “to be in or come into precise adjustment or correct relative position” (see definition 2 of the intransitive verb at merriam-webster.com.  The Examiner submits that when giving the term “aligned” its broadest interpretation, the term “aligned” does not require the chambers or openings to be arranged specifically in a straight line.  Therefore, in the instant case, the device of Barber having curved arrangement meets the limitation of “a main body having a plurality of aligned” chambers or openings.  The chambers or openings of the Barber device are aligned in an arc or circular arrangement.  The Examiner suggests perhaps amending the claim to recite a specific alignment for the chambers or openings to further distinguish between the instant claims and the cited prior art, Barber.
Applicant has also argued that Barber does not teach “each optical chamber having an entry window and an exit window, wherein the area of the exit window is larger than the area of the entry window”.  See pages 6-8 of Applicant’s Remarks. The Examiner disagrees and submits the following in rebuttal. As noted in the previous Office action, the Examiner considers the “outer wall” of each reaction cuvette (54) of Barber – the wall facing outside of the cuvette module (64) – to be the exit wall having the larger surface area and considers the “inner wall” of the reaction cuvette (54) to be the entry window.  The Examiner’s reasoning is as follows:  The outer wall and inner wall are formed in line with a pair of concentric circles.  The outer walls are formed in line with the outer, larger concentric circle and the inner walls are formed in line with the inner, smaller concentric circle.  Since the portions of the outer walls are formed from an arc of the outer, large concentric circle, the outer walls arc is larger than the inner wall arc.  Therefore, the outer wall has a larger surface area than the inner wall surface area.  In addition, the surface area changes from the inner wall to the outer wall based on the outer wall having the larger surface area.  Applicant has argued that the optical system of Barber does not provide light such that the light enters through the inner wall and exits through the outer wall.  Barber instead teaches providing the light such that it enters through the outer wall and exits from the inner wall.  The Examiner notes that Applicant has not claimed the optical system – only the cuvette assembly and that the cuvette assembly of Barber may be used with any other optical system. That is, all that is required to meet the claim limitation(s) is that Barber teach an optical chamber having one window having a larger than the other and the inner window be capable of receiving light through the window – while the outer window be capable of allowing the light to exit after passing through the window.  The Examiner submits this is what Barber teaches with their cuvette.  In a system where the optics are reversed, the smaller inner wall of Barber would receive the light and the outer lager window would have the light exit therethrough.  The Examiner again submits this is what is required in the claim as currently written. Again, the Examiner understands and agrees with Applicant’s description of the optical system as accurate.  However, the issue is that a particular optical system configuration and cuvette assembly has not been claimed – only the cuvette assembly. The cuvette assembly is capable of being used with optical systems that direct light into the smaller inner window, through the chamber (64), and out of the larger outer window as required by the claim.  For these reasons, the claims remain rejected under Barber in combination with the other secondary references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                                                                                             November 18, 2022